PER CURIAM:
Haywood Lee Chavis, Jr. appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Chavis, No. 4:04-cr-00087-WDK-JEB-2 (E.D. Va. filed June 25, 2013; entered June 26, 2013). We deny Chavis’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.